Martin, J.
James D. Denegre, the bail of .the defendant, is appellant from a judgment discharging the rule which he had obtained against the plaintiffs, to show cause why the bail bond executed by him should not be cancelled, and himself discharged from all responsibility thereunder, the legislature of the State having, since the execution of said bond, passed an act abolishing imprisonment for debt in civil cases, whereby the arrest of the defendant became illegal and the surrender vain.
This case cannot be distinguished from Frey and another v. Hebenstreit and another, determined during the last month. 1 Robinson, 561.
It is therefore ordered that the judgment be reversed, and that the rule be made absolute; the appellees paying the costs in both courts.